Case 2:18-cv-09982-MWF-KS Document 13 Filed 01/09/19 Page 1 of 2 Page ID #:33



   1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
   2
       Michael J. Manning, Esq. (State Bar No. 286879)
       Tristan P. Jankowski, Esq. (State Bar No. 290301)
   3   MANNING LAW, APC
   4
       4667 MacArthur Blvd., Suite 150
       Newport Beach, CA 92660
   5   Office: (949) 200-8755
   6
       Fax: (866) 843-8308
       ADAPracticeGroup@manninglawoffice.com
   7

   8   Attorneys for Plaintiffs:
       CARMEN JOHN PERRI
   9

  10                       UNITED STATES DISTRICT COURT

  11                     CENTRAL DISTRICT OF CALIFORNIA
  12

  13   CARMEN JOHN PERRI, an                   Case No.: 2:18-cv-09982-MWF-KSx
  14   individual,
                                               Hon. Michael W. Fitzgerald
  15   Plaintiff,
  16                                           NOTICE OF SETTLEMENT
       v.
  17                                           Complaint Filed: November 29, 2018
  18   SUBWAY #45825-0, a business of          Trial Date: None
       unknown form; SUNSET GATE
  19   INVESTMENTS, LLC, a California
  20   limited liability company; and DOES
       1-10, inclusive,
  21

  22   Defendants.
  23

  24

  25

  26
  27

  28

                                   NOTICE OF SETTLEMENT
                                             1
Case 2:18-cv-09982-MWF-KS Document 13 Filed 01/09/19 Page 2 of 2 Page ID #:34



   1   Please take notice that Plaintiff, CARMEN JOHN PERRI and Defendants,
   2   SUBWAY #45825-0 and SUNSET GATE INVESTMENTS, LLC, by and through
   3   their counsel of record, have reached a settlement and are presently drafting,
   4   finalizing, and executing the formal settlement documents. The appropriate
   5   motions and/or stipulation of dismissal will be promptly filed upon execution of a
   6   final settlement agreement.
   7

   8                            CERTIFICATE OF SERVICE
   9         I certify that on January 9, 2019, I electronically filed the foregoing
  10   document with the Clerk of the Court using CM/ECF. I also certify that the
  11   foregoing document is being served this day on counsel of record in this action via
  12   email transmission and via transmission of Electronic Filing generated by
  13   CM/ECF.
  14                                                 Respectfully submitted,
  15

  16   Dated: January 9, 2019                        MANNING LAW, APC
  17

  18

  19                                          By:   /s/ Michael J. Manning, Esq.
                                                    Michael J. Manning, Esq.
  20
                                                    Joseph R. Manning, Jr., Esq.
  21                                                Tristan P. Jankowski Esq.
                                                    Attorneys for Plaintiffs,
  22
                                                    Carmen John Perri
  23

  24

  25

  26
  27

  28

                                     NOTICE OF SETTLEMENT
                                               2
